                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   VALERIE SAMPSON and DAVID                               CASE NO. C17-0028-JCC
     RAYMOND, on their own behalf and on the
10
     behalf of all others similarly situated,                ORDER
11
                                 Plaintiffs,
12          v.

13   KNIGHT TRANSPORTATION, INC., an
     Arizona corporation, KNIGHT
14
     REFRIGERATED, LLC, an Arizona limited
15   liability company, and KNIGHT PORT
     SERVICES, LLC, an Arizona limited liability
16   company,

17                               Defendants.
18
19          This matter comes before the Court on Plaintiffs’ motion to limit the scope of the class
20   and to compel discovery (Dkt. No. 122) and the parties’ motions to strike (Dkt. Nos. 131, 132).
21   Having thoroughly considered the parties’ briefing and the relevant record, the Court finds oral
22   argument unnecessary and hereby GRANTS in part and DENIES in part Plaintiffs’ motion to
23   limit the scope of the class and to compel discovery and DENIES the motions to strike for the
24   reasons explained herein.
25   I.     BACKGROUND
26          Plaintiff Valerie Sampson worked as a truck driver for Defendant Knight Transportation,


     ORDER
     C17-0028-JCC
     PAGE - 1
 1   Inc. (“Knight”) in 2015 and 2016. (Dkt. Nos. 5 at 2, 38 at 3.) In October 2016, Ms. Sampson

 2   filed a putative class action lawsuit against Knight, alleging violations of state wage and hour

 3   laws on behalf of “[a]ll current and former driver employees of Knight Transportation, Inc. who

 4   at any time from July 1, 2013 through the date of final disposition, worked as drivers for the

 5   company while residing in the State of Washington.” (Dkt. No. 5 at 3.) At the outset of

 6   discovery, Ms. Sampson requested classwide hours and payroll data from Knight. (Dkt. Nos. 123

 7   at 2, 123-1 at 3.) Specifically, Plaintiff made the following request for production (“RFP”):

 8          REQUEST FOR PRODUCTION NO. 21: Produce the following DOCUMENTS in
 9          their original state and condition for Plaintiff and all proposed class members for
            the Relevant Time Period:
10
                    a.   Daily mileage or hour logs or records;
11                  b.   Weekly time or mileage sheets;
                    c.   Productivity or earnings statements;
12
                    d.   Payroll checks or pay stubs; and
13                  e.   Work or dispatch schedules

14   (Dkt. No. 123-1 at 3.) In May and June of 2017, Knight produced the requested hours and
15   payroll data through 2016 for the class. (Dkt. No. 123 at 2.)
16          In August 2017, Ms. Sampson learned during discovery that Knight maintains
17   subsidiaries through which it employs similarly situated truck drivers. (Dkt. No. 37 at 4.) The
18   Court granted Ms. Sampson’s motion to add David Raymond as a class representative and to add
19   subsidiaries Knight Refrigerated, LLC and Knight Port Services, LLC as defendants. (See
20   generally id.) Plaintiffs directed the same request for production of classwide hours and payroll
21   data to the newly added defendants. (See Dkt. Nos. 123-2 at 3–4 (RFP No. 23 to Defendant
22   Knight Refrigerated, LLC), 123-3 at 3 (RFP No. 23 to Knight Port Services, LLC).) According
23   to Plaintiffs’ counsel, the subsidiary defendants did not produce the requested data at that time
24   because the parties “were focusing their efforts on class certification, summary judgment, and
25   resolving the Court’s certified question to the Washington Supreme Court.” (Dkt. No. 123 at 2.)
26          In June 2020, the Court certified a class of “[a]ll current and former driver employees of


     ORDER
     C17-0028-JCC
     PAGE - 2
 1   Knight Transportation, Inc., Knight Refrigerated, LLC, and/or Knight Port Services, LLC who at

 2   any time from July 1, 2013, through the date of final disposition, worked as drivers while

 3   residing in the state of Washington.” (Dkt. No. 117 at 12 (emphasis added).) In July 2020, the

 4   Court approved the parties’ joint plan for providing notice to class members. (Dkt. No. 119 at 2.)

 5   Pursuant to that plan, Defendants provided a class list to a third-party administrator, who mailed

 6   notice directly to each class member. (Dkt. No. 118 at 3.) Plaintiffs paid the costs of hiring the

 7   administrator and distributing notice. (Id.) Notices were distributed on September 4, 2020, and

 8   the deadline for potential class members to opt out was November 3, 2020. (Dkt. No. 134 at 3.)

 9          In January 2021, Plaintiffs’ counsel asked Defendants to supplement, among other things,

10   Defendants’ productions of payroll spreadsheets and driver logs in response to RFP Number 21

11   to Knight Transportation, Inc., RFP Number 23 to Knight Port Services, LLC, and RFP Number

12   23 to Knight Refrigerated, LLC, in anticipation of the expert report deadline, which, at that time,

13   was set for April 2021. (Dkt. No. 123-4 at 2–5.) The parties met and conferred via several phone

14   calls and e-mails. Defendants expressed their view that the open-ended class period (running

15   through the date of final disposition) was unmanageable and unfair and objected to producing

16   data for individuals who had not received the class notice sent in September 2020. (Dkt. Nos.

17   127 at 2, 123 at 3.) In response, Plaintiffs proposed that the parties agree to (1) a modification of

18   the class period so that it would close on the date of the discovery cutoff, (2) two productions of
19   class data by Defendants (one to occur as soon as possible and a second to occur no later than ten

20   days after the close of discovery), and (3) distribution of notice after the close of discovery to

21   class members who were not yet part of the class when the first notice was distributed. (Dkt.

22   Nos. 123 at 3, 123-5 at 2, 127 at 2.) Defendants rejected Plaintiffs’ proposal, arguing that another

23   notice, especially after the close of discovery, would not be appropriate. (Dkt. Nos. 123 at 4, 127

24   at 2.) Defendants have not supplemented their discovery.

25          Plaintiffs now bring their proposal to the Court and move to limit the class period to the

26   date of the discovery cutoff and to compel Defendants to produce the requested class data. (Dkt.


     ORDER
     C17-0028-JCC
     PAGE - 3
 1   No. 122.)

 2   II.    DISCUSSION

 3          A.      Plaintiffs’ Motion to Limit the Scope of the Class

 4          1. Legal Standard

 5          Federal Rule of Civil Procedure 23(c)(1)(C) permits a court to alter or amend an order

 6   granting class certification at any point prior to the entry of final judgment. Therefore, the district

 7   court retains flexibility and is free to modify a class definition in light of developments during

 8   the course of litigation. See, e.g., Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160 (1982);

 9   United Steel, Paper & Forestry, Rubber, Mfg. Energy, Allied Indus. & Serv. Workers Int’l

10   Union, AFL–CIO, CLC v. ConocoPhillips Co., 593 F.3d 802, 809 (9th Cir. 2010). In doing so,

11   the Court considers the same factors it did when certifying the class under Federal Rule of Civil

12   Procedure 23(b)(3). See Marlo v. United Parcel Serv., Inc., 251 F.R.D. 476, 479 (C.D. Cal.

13   2008), aff’d, 639 F.3d 942 (9th Cir. 2011).

14          2. Analysis

15          Plaintiffs apparently believe the existing class period is appropriate, but, in the interests

16   of compromise, they ask the Court to modify the class definition so that the class period closes

17   on the date of the discovery cutoff, which is September 24, 2021. (Dkt. Nos. 122 at 2, 13.)

18   Plaintiffs contend that this end date will include as many drivers as possible in the class while
19   providing sufficient time for an additional notice and opt-out period for newly added class

20   members before the parties file dispositive motions on December 17, 2021. (Dkt. No. 129 at 5.)

21   Defendants counter that the class period should close on June 8, 2020, the date of the class

22   certification order, because sending out an additional class notice is not appropriate. (Dkt. No.

23   126 at 7–10.) They argue that if the Court is inclined to allow an additional notice, Plaintiffs’

24   proposal is unworkable and the Court should close the class as of the date of this order and

25

26


     ORDER
     C17-0028-JCC
     PAGE - 4
 1   continue all case management deadlines by several months. (Id. at 10–12.)1

 2          As an initial matter, the Court concludes that the class definition should be modified to

 3   provide an end date for the class. While Plaintiffs take the position that a class period running

 4   through the date of final disposition is appropriate, they cite no authority so holding. Nor is the

 5   Court aware of any. In fact, numerous courts have concluded that a class extending through the

 6   date of the final disposition is unmanageable given Rule 23(b)(3)’s notice and opt-out

 7   requirements. See, e.g., Melgar v. CSk Auto, Inc., 2015 WL 9303977, slip op. at 7 (N.D. Cal.

 8   2015), aff’d, 681 F. App’x 605 (9th Cir. 2017); Rodriguez v. It’s Just Lunch Int’l, 2018 WL

 9   3733944, slip op. at 6–7 (S.D.N.Y. 2018). This Court agrees.

10          Rule 23 requires a court to direct to class members the best notice that is practicable

11   under the circumstances so that they can affirmatively opt out of the lawsuit if they do not want

12   to be class members. Fed. R. Civ. P. 23(c)(2)(B). According to the Ninth Circuit:

13          The purpose of Rule 23(c)(2) is to ensure that the plaintiff class receives notice of
14          the action well before the merits of the case are adjudicated. [Citations omitted.]

15          As the Third Circuit has noted, the history of the development of Rule 23(c)(2)
            makes clear that the rule was adopted to prevent “one-way intervention”—that is,
16          the intervention of a plaintiff in a class action after an adjudication favoring the
            class had taken place. Such intervention is termed “one way” because the plaintiff
17
            would not otherwise be bound by an adjudication in favor of the defendant. [Katz
18          v. Carte Blanche Corp., 496 F.2d 747, 759 (3d Cir. 1974).] In the words of the
            Third Circuit:
19
                    Many commentators objected that one-way intervention had the
20                  effect of giving collateral estoppel effect to the judgment of liability
                    in a case where the estoppel was not mutual. This was thought to be
21
                    unfair to the defendant. To meet the point that one-way intervention
22                  was unfair to the defendant, the Advisory Committee on Federal

23   1
       Defendants do not argue that the class period Plaintiffs propose would defeat any of the
24   requirements of Rule 23(a) or Rule 23(b)(3). For example, they do not argue that their policies
     and practices have changed since the first notice was distributed such that claims by newly hired
25   truck drivers would not share common questions of law or fact with earlier class members.
     Instead, Defendants object to Plaintiffs’ proposed class period based on concerns about
26   manageability and fairness. (See generally Dkt. No. 126.)

     ORDER
     C17-0028-JCC
     PAGE - 5
                    Rules concluded that class members should be brought in prior to
 1                  the determination of defendant’s liability, thus making the estoppel
 2                  mutual. To make joinder at an early stage practically achievable, the
                    “opting out” mechanism was devised.
 3
            Id. (emphasis added and internal citations omitted).
 4
     Schwarzschild v. Tse, 69 F.3d 293, 295–96 (9th Cir. 1995). Rule 23 therefore counsels against a
 5
     court ruling on motions that reach the merits of a final decision before the class has been
 6
     certified and potential class members have had an opportunity to opt out. See Villa v. San
 7
     Francisco Forty-Niners, Ltd., 104 F. Supp. 3d 1017, 1020–21 (N.D. Cal. 2015).2
 8
            A class period should, therefore, close sufficiently early to afford potential class members
 9
     an opportunity to consider the class notice and decide whether to opt out prior to the filing of
10
     dispositive motions. At the same time, all parties are prejudiced if the class period is closed
11
     significantly earlier than necessary to accommodate the practicalities of providing notice. If the
12
     class period is closed too early, plaintiffs are “unable to fully vindicate the full scope of the
13
     alleged damages suffered by on-going unlawful behavior” and defendants are unable to insulate
14
     themselves from future class action suits brought by those excluded from the certified class.
15
     Trollinger v. Tyson Foods, Inc., 2007 WL 4260817, slip op. at 3 (E.D. Tenn. 2007). As a result,
16
     judicial economy may be compromised. Id.
17
            In light of these considerations, courts have modified class periods running through the
18
     date of final disposition to end on the date of the order certifying the class, see e.g., Cruz v.
19
     Dollar Tree Stores, Inc., 2009 WL 1974404, slip op. at 2 (N.D. Cal. 2009), modified in part, 270
20
     F.R.D. 499 (N.D. Cal. 2010); the date the complaint was filed, see, e.g., Saur v. Snappy Apple
21
     Farms, Inc., 203 F.R.D. 281, 285–86 (W.D. Mich. 2001); the date of the close of fact discovery,
22
     see, e.g., Hart v. Rick’s NY Cabaret Int’l, Inc., 2013 WL 11272536, slip op. at 5–6 (S.D.N.Y.
23
     2013); and the date of the order settling the scope of the class period, see, e.g., Mazzei v. Money
24

25   2
      A defendant may waive the protection of the rule against one-way intervention if it prefers to
26   win dismissal or summary judgment as to the individual plaintiffs without binding the class that
     might have been certified. See Schwarzschild, 69 F.3d at 295.

     ORDER
     C17-0028-JCC
     PAGE - 6
 1   Store, 829 F.3d 260, 265 (2d Cir. 2016); Trollinger, 2007 WL 4260817, slip op. at 3.

 2          The Court finds the final approach best balances the competing considerations in this

 3   case and will modify the class period to end as of the date of this order. This end date avoids

 4   one-way intervention as there is ample time for a second notice and opt-out period prior to the

 5   dispositive motion deadline of December 17, 2021. It also addresses Defendants’ concern that

 6   coinciding the end of the class period with the close of discovery, as Plaintiffs propose, would

 7   deprive Defendants of an opportunity to conduct discovery about newly added class members.

 8   (See Dkt. No. 126 at 4, 11.) At the same time, it avoids unnecessarily limiting the scope of the

 9   class and losing some of the benefits of a class action by cutting off class membership at the date

10   of the class certification order as Defendants propose.

11          Defendants essentially argue that it is unfair to allow a second notice and opt-out period

12   when the parties’ prior stipulated notice plan only contemplated one notice and Plaintiffs did not

13   raise the need for an additional future notice at that time. (See Dkt. No. 126 at 3–4, 7–10.) But

14   Defendants did not object to the scope of the class period at the class certification or notice plan

15   stage, (see Dkt. Nos. 77, 108, 118), and were on notice about the potential need for another

16   round of notice given how the class period was defined at that time, (see Dkt. No. 117 at 12).

17   Rule 23 is sufficiently flexible to allow a second notice where, as here, the class was originally

18   defined to include future members who would become part of the class following the first notice
19   and opt-out period. Further, defendants do not point to any prejudice they would suffer from a

20   second notice, and the Court perceives none, as it is Plaintiffs who generally bear the cost of

21   hiring a third party notice administrator and Defendants’ obligation would likely be limited to

22   providing an updated class list. Finally, the Court does not anticipate that a second notice and

23   opt-out period will necessitate significant continuances of the case management deadlines as

24   Defendants claim.

25          Accordingly, the Court GRANTS in part Plaintiffs’ motion to limit the scope of the class

26   in part and DENIES the motion in part. The Court modifies the class definition to close the class


     ORDER
     C17-0028-JCC
     PAGE - 7
 1   period on the date of this order. The parties must meet and confer and file a joint proposed notice

 2   plan and a joint proposal for modification of case management deadlines, should any

 3   modification be warranted.

 4          B.      Motion to Compel

 5          1. Legal Standard

 6          In a civil action, parties “may obtain discovery regarding any nonprivileged matter that is

 7   relevant to any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ.

 8   P. 26(b)(1). After first attempting to resolve a discovery dispute informally, a party may move

 9   the Court for an order compelling another party’s discovery responses. Fed. R. Civ. P.

10   37(a)(3)(B). The motion must include a certification that the movant has, in good faith, conferred

11   with the party failing to disclose discovery in an effort to obtain it without court action. Fed. R.

12   Civ. P. 37(a)(1); W.D. Wash. Local Civ. R. 37(a)(1). The purpose of the meet-and-confer

13   requirement is “to lessen the burden on the Court and reduce the unnecessary expenditure of

14   resources by litigants,” Nevada Power Co. v. Monsanto Co., 151 F.R.D. 118, 120 (D. Nev.

15   1993), by ensuring that “only genuine disagreements are brought before the Court,” Beasley v.

16   State Farm Mut. Auto. Ins. Co., 2014 WL 1268709, slip op. at 1 (W.D. Wash. 2014)). “A good

17   faith effort to resolve discovery disputes requires an exchange of information until no additional

18   progress is possible.” Beasley, 2014 WL 1268709, slip op. at 1. The Court has broad authority
19   and discretion to manage the discovery process. See Phillips ex rel. Estates of Byrd v. General

20   Motors Corp., 307 F.3d 1206, 1211–212 (9th Cir. 2002).

21          2. Analysis

22          Plaintiffs move to compel Defendants to produce classwide hours and payroll data in

23   response to RFP Number 21 to Knight Transportation, Inc., RFP Number 23 to Knight Port

24   Services, LLC, and RFP Number 23 to Knight Refrigerated, LLC. (See generally Dkt. No. 122.)

25   Plaintiffs argue the data is needed to calculate each individual class member’s damages. (Id. at

26   6.) Defendants argue that Plaintiffs’ motion is improper because Plaintiffs did not satisfy the


     ORDER
     C17-0028-JCC
     PAGE - 8
 1   Rule 37 meet and confer requirement. (Dkt. No. 126 at 6–7.) According to Defendants, the

 2   parties were “cooperatively engaged in ongoing discussions to understand the scope of discovery

 3   that would be appropriate” when Plaintiffs filed this motion prematurely. (Id. at 6.)

 4          The record shows that during a phone call on February 8, 2021, counsel for Defendants

 5   indicated their view that the class period should not extend beyond the date of the first notice and

 6   that a supplemental production would not include data for individuals who had not received class

 7   notice, whereas Plaintiffs’ counsel expected to receive data for new class members. (Dkt. Nos.

 8   127 at 2, 123 at 3.) On March 1, 2021, Plaintiffs’ counsel proposed by e-mail that the class

 9   period close on the date of the discovery cutoff and that Defendants provide two productions of

10   data—one as soon as possible for current class members and one after the close of discovery.

11   (Id.) On March 9, 2021, the parties’ counsel again spoke by phone and defense counsel indicated

12   that Plaintiffs’ proposal would not be acceptable and that the issue should be presented to the

13   Court to decide whether a second class notice would be appropriate. (Dkt. Nos. 127 at 2, 123 at

14   4.) Plaintiffs’ counsel said she would confer with her colleagues, and on March 25, 2021, she

15   informed defense counsel by e-mail at 5:01 p.m. that Plaintiffs would move to limit the class and

16   compel production of the class data. (Dkt. No. 127 at 2–3.) Plaintiffs filed the motion that

17   evening. (Id. at 3.) Defendants argue that the timing of Plaintiffs’ counsel’s motion evidences a

18   failure to meet and confer. (Dkt. No. 126 at 7.) The Court disagrees and finds sufficient evidence
19   that Plaintiffs made a good faith effort to resolve the parties’ discovery dispute, but after the

20   phone call on March 9, 2021, it was evident the parties’ positions about the proper scope of

21   discovery were ultimately at odds.3

22          Defendants’ argument that cooperative negotiations were ongoing is belied by defense

23   counsel’s declaration acknowledging that counsel for the parties had, after conferring by phone

24   multiple times, reached an impasse about the proper scope of the class (and therefore the proper

25
     3
26   Because the Court finds Plaintiffs satisfied the meet and confer requirement, the Court DENIES
     Defendants’ request for sanctions under Local Civil Rule 11(c).

     ORDER
     C17-0028-JCC
     PAGE - 9
 1   scope of discovery), necessitating Court intervention. (Dkt. No. 127 at 2 (defense counsel stating

 2   in her declaration that “I indicated that [Plaintiffs’] proposal for a second class notice to go out

 3   after discovery has closed is not acceptable and that the issue should be presented to the Court to

 4   decide whether a second class notice is appropriate”).)

 5          Defendants’ only objection to providing supplemental responses to Plaintiffs’ RFPs

 6   Number 21 and 23 was based on their belief that the scope of the class should be limited to those

 7   class members who had already received notice and that they should not be obligated to produce

 8   data for later-hired truck drivers. Defendants do not contend that the requested data is not

 9   otherwise properly discoverable. (See generally Dkt. No. 126.) In light of the Court’s ruling

10   above settling the scope of the class, the Court concludes that Defendants must produce

11   responsive records for the class as defined in this order. Accordingly, Plaintiffs’ motion to

12   compel is GRANTED.

13          When the Court rules on a motion to compel discovery, it must award costs and attorney

14   fees to the prevailing party unless the losing party’s position was substantially justified or other

15   circumstances make an award of expenses unjust. Fed. R. Civ. P. 37(a)(5)(A)–(B). “Substantial

16   justification” exists if there is a “genuine dispute” or “if reasonable people could differ as to the

17   appropriateness of the contested action.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Given

18   the parties’ reasonable dispute about the scope of the class, the Court finds that nondisclosure
19   was substantially justified and declines to award Plaintiffs attorney fees.4

20   III.   CONCLUSION

21          For the foregoing reasons, the Court GRANTS in part and DENIES in part Plaintiffs’

22   motion to limit the scope of the class and GRANTS their motion to compel discovery (Dkt. No.

23

24   4
       Defendants filed a surreply in which they ask the Court to strike paragraphs of Plaintiffs’
     counsel’s declaration in support of Plaintiffs’ reply brief. (See generally Dkt. No. 131.) Plaintiffs
25   then filed a motion to strike Defendants’ surreply. (See generally Dkt. No. 132.) Because the
     Court did not rely on the challenged portions of the declaration or surreply in reaching its
26   decision, the Court DENIES the requests to strike as moot.

     ORDER
     C17-0028-JCC
     PAGE - 10
 1   122), DENIES the parties’ motions to strike (Dkt. Nos. 131, 132), and ORDERS as follows:

 2          1. The AMENDED class definition is as follows: All current and former driver

 3             employees of Knight Transportation, Inc., Knight Refrigerated, LLC, and/or Knight

 4             Port Services, LLC who at any time from July 1, 2013, through June 3, 2021, worked

 5             as drivers while residing in the state of Washington.

 6          2. The parties are DIRECTED to, within 14 days, meet and confer in good faith and file

 7             a stipulated notice plan and stipulated amendments, if any are necessary, to the case

 8             management schedule. If the parties cannot reach an agreement after making their

 9             best efforts to do so, then Plaintiffs must file their proposal within 14 days and

10             Defendants may file their competing proposal within 3 days after Plaintiffs’ filing.

11          3. Defendants must produce the documents sought in RFP Nos. 21 and 23 within 21

12             days of the date of this order.

13          DATED this 3rd day of June 2021.




                                                          A
14

15

16
                                                          John C. Coughenour
17                                                        UNITED STATES DISTRICT JUDGE
18
19

20

21

22

23

24

25

26


     ORDER
     C17-0028-JCC
     PAGE - 11
